Name: Council Regulation (EEC) No 2698/90 of 17 September 1990 amending Regulation (EEC) No 3906/89 in order to extend economic aid to other countries of Central and Eastern Europe
 Type: Regulation
 Subject Matter: economic geography;  cooperation policy
 Date Published: nan

 Avis juridique important|31990R2698Council Regulation (EEC) No 2698/90 of 17 September 1990 amending Regulation (EEC) No 3906/89 in order to extend economic aid to other countries of Central and Eastern Europe Official Journal L 257 , 21/09/1990 P. 0001 - 0002 Finnish special edition: Chapter 11 Volume 16 P. 0083 Swedish special edition: Chapter 11 Volume 16 P. 0083 *****COUNCIL REGULATION (EEC) No 2698/90 of 17 September 1990 amending Regulation (EEC) No 3906/89 in order to extend economic aid to other countries of Central and Eastern Europe THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Community and its Member States have decided to take concerted action with certain non-member countries in the form of measures intended to support the process of economic and social reform under way in Hungary and Poland; whereas Regulation (EEC) No 3906/89 (3) lays down the conditions for the provision of economic aid to these countries; Whereas the Group of 24 countries and the Community decided at the ministerial meeting on 4 July 1990 that the situation in certain other countries of Central and Eastern Europe warranted an extension of the economic restructuring aid to these countries; Whereas provision must be made annually in the general budget of the European Communities for appropriate Community financing, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3906/89 is hereby amended as follows: 1. The title is replaced by the following: 'Council Regulation (EEC) No 3906/89 of 18 December 1989 on economic aid to certain countries of Central and Eastern Europe.' 2. Article 1 is replaced by the following: 'Article 1 The Community shall make economic aid available to the countries of Central and Eastern Europe listed in the Annex in accordance with the criteria laid down in this Regulation.' 3. Article 2 is deleted. 4. In Article 3 (1): - 'in Poland and Hungary' and 'in Hungary and Poland' are replaced by 'in the countries referred to in Article 1' and 'of the countries referred to in Article 1' respectively, - the following subparagraph is added: 'The aid may also be used to provide humanitarian assistance'. 5. In Article 7 (1) and in Article 9 (1), 'of Poland and Hungary' and 'in Poland and Hungary' are replaced by 'of the countries referred to in Article 1' and 'in the countries referred to in Article 1' respectively. 6. The following Annex is added: 'ANNEX BULGARIA CZECHOSLOVAKIA GERMAN DEMOCRATIC REPUBLIC HUNGARY POLAND ROMANIA YUGOSLAVIA'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1990. For the Council The President G. DE MICHELIS (1) OJ No C 191, 31. 7. 1990, p. 17. (2) OJ No C 231, 17. 9. 1990. (3) OJ No L 375, 23. 12. 1989, p. 11.